DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2019 and February 8, 2021 have been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  it is unclear what the limitation “a hollow” in line 6 means.  Also, the word “capacitive” should be inserted before “sensing section” in lines 6-7 to match the “capacitive sensing section” limitation in line 2 of claim 1. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the limitation in line 3 “of both surfaces of the metal layer” is confusing and unclear.   For purposes of this Office Action, this limitation will be ignored. 
Claim 10 is objected to for the following informalities: Examiner believes that the limitation “a metal layer” is different from the metal layer of claim 1 (for example, see Applicant’s Fig. 18B, which features metal layers 121 and 171) and thus should be designated as a “second metal layer.”
Claim 11 is objected to for the following informalities: in lines 4-5 and again in line 6 the limitations “plurality of sensing sections” should be changed to “plurality of capacitive sensing sections.” 
Claim 12 is objected to for the following informalities: in lines 2-3 the limitation “plurality of sensing sections” should be changed to a “plurality of capacitive sensing sections.” 
Claim 17 is objected to for the following informalities: in lines 2-3 the limitation “sensing section” should be changed to a “capacitive sensing section.” 
Claim 18 is objected to for the following informalities: in line 8 the limitation “sensing section” should be changed to “capacitive sensing section.” 
Claim 20 is objected to for the following informalities: in line 8 the limitation “sensing section” should be changed to “capacitive sensing section.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 2 recites the limitation "the adjacent regions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the one side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “a sensor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This “sensor” is different than the sensor stated in claim 1.   Claim 17 is rejected because it depends on claim 16. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 7-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi, US 2015/0363023. 

Regarding Claim 1, Kawaguchi (Fig. 31) teaches a sensor comprising:
-a sensor layer (20) that includes a capacitive sensing section (e.g., Detecting portion 20 includes electrodes (not labeled), which are considered a “capacitive sensing section.”  Detection portion may be either self-capacitive or mutual capacitive touch detection; par. 0341); and
-a metal layer (12) facing a surface on one side of the sensor layer (e.g., Metal film 12 faces top side of detecting portion 20),
wherein the metal layer has a projected portion provided at a peripheral edge of a region facing the sensing section (e.g., Metal film 12 has first structures 310 on its edge protruding towards detecting portion 20.  Here, the bottom edge of metal film 12 is considered a “region”).

Regarding Claim 2, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, wherein the projected portion is provided so as to divide the adjacent regions (e.g., First structures 310 divide layer 30 into adjacent regions).

Regarding Claim 3, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, wherein the projected portion is provided so as to surround the region (e.g., First structures 310 surround the bottom edge of metal film 12). 

Regarding Claim 5, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, wherein that part of the metal layer which corresponds to the region is configured to be deformable toward the sensor layer by pressing of the metal layer (e.g., Metal film 12 is deformable towards detecting portion 20 if a user presses on first surface 110A; par. 0281), and the projected portion restricts the deformation of the metal layer to the region (e.g., First structure 310 restricts the deformation of metal film 12).

Regarding Claim 7, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, further comprising: 
a columnar body that supports the metal layer in the region (e.g., In layer 30, there are support structures on the left and right sides.  These are considered a “columnar body” that support metal film 12).

Regarding Claim 8, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, further comprising: 
a conductive layer (50) facing the surface on the other side of the sensor layer (e.g., Conductive layer 50 faces the bottom surface of detecting portion 20).

Regarding Claim 9, Kawaguchi (Fig. 31) teaches the sensor according to claim 8, further comprising: 
a columnar body (410) provided between the sensor layer (20) and the conductive layer (50).

Regarding Claim 10, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, further comprising: 
(50) having a projected portion at its surface facing a surface on the other side of the sensor layer (e.g., Conductive layer 50 is considered a “metal layer” with 2nd structures 410 facing the bottom side of detecting portion 20.  Conductive layer may be comprised of a metal; par. 0137).

Regarding Claim 11, Kawaguchi (Fig. 31) teaches the sensor according to claim 1,
wherein the metal layer (12) has an elongate film-like shape (e.g., Metal film 12),
the sensor layer (20) includes a plurality of the sensing sections (electrodes), and
the plurality of the sensing sections (electrodes) is disposed in a longitudinal direction of the metal layer (e.g., Electrodes are disposed left-to-right, which is considered a “longitudinal direction”).

Regarding Claim 12, Kawaguchi (Fig. 31) teaches the sensor according to claim 1,
wherein the sensor layer (20) includes a plurality of the sensing sections (electrodes), and
the plurality of the sensing sections is disposed correspondingly to a key arrangement (e.g., Electrodes correspond to key regions 111A).

Regarding Claim 14, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, wherein the sensor layer includes a self-capacitive type (par. 0341).

Regarding Claim 15, Kawaguchi (Fig. 31) teaches the sensor according to claim 1, wherein the sensor layer includes a mutual capacitive type (par. 0341).
Regarding Claim 16, Kawaguchi (Fig. 31) teaches an input device comprising:
-an armor (e.g., Presumably, input device 100A has a body; par. 0264); and
-a sensor (1) provided at the armor (e.g., Body of input device 100A surrounds sensor 1),
wherein the sensor (20) includes the sensor according to claim 1.

Regarding Claim 17, Kawaguchi (Fig. 31) teaches the input device according to claim 16, wherein the armor has a key provided correspondingly to the sensing section (e.g., Key regions 111A correspond to electrodes in detecting portion 20).

Regarding Claim 18, Kawaguchi (Fig. 31) teaches an input device comprising:
-a sensor layer (20) that includes a capacitive sensing section (e.g., Detecting portion 20 includes electrodes (not labeled), which are considered a “capacitive sensing section.”  Detection portion may be either self-capacitive or mutual capacitive touch detection; par. 0341); and
-a metal housing (12) facing a surface on one side of the sensor layer (e.g., Metal film layer 12 faces top side of detecting portion 20),
wherein the metal housing has a projected portion provided at a peripheral edge of a region facing the sensing section (e.g., Metal film 12 has first structures 310 on its edge protruding towards detecting portion 20.  Here, the bottom edge of metal film 12 is considered a “region”).

Regarding Claim 19, Kawaguchi (Fig. 31) teaches an electronic apparatus comprising:
(e.g., Presumably, input device 100A has a housing, which is considered an “armor”); and
a sensor (1) provided at the armor (e.g., Body of input device 100A surrounds sensor 1),
wherein the sensor (1) includes the sensor (20) according to claim 1.

Regarding Claim 20, Kawaguchi (Fig. 31) teaches an electronic apparatus comprising:
-a sensor layer (20) that includes a capacitive sensing section (e.g., Detecting portion 20 includes electrodes (not labeled), which are considered a “capacitive sensing section.”  Detection portion may be either self-capacitive or mutual capacitive touch detection; par. 0341); and
-a metal housing (12) facing a surface on one side of the sensor layer (e.g., Metal film 12 faces top side of detecting portion 20 and is considered a “metal housing” that meets the claim limitations),
wherein the metal housing has a projected portion provided at a peripheral edge of a region facing the sensing section (e.g., Metal film 12 has first structures 310 on its edge protruding towards detecting portion 20.  Here, the bottom edge of metal film 12 is considered a “region”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi.

Regarding Claim 6, Kawaguchi (Fig. 3) teaches the sensor according to claim 1, further comprising: 
a structure (410) provided on a surface on the other side of the sensor layer (e.g., Second structures 410 are placed facing the bottom layer of detecting portion 20).

Kawaguchi does not teach wherein the structure is provided correspondingly to the sensing section. 

However, it would have been obvious to try for one with ordinary skill in the art with a reasonable expectation of success to modify Kawaguchi so that the second structures KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  The rationale would be to provide more support to the electrodes. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Onumura, US 2013/0009893. 

Regarding Claim 4, Kawaguchi teaches the sensor according to claim 1,
wherein the metal layer (12) has a projected and recessed surface facing the surface on the one side of the sensor layer (e.g., The top portion of 1st structure 310 is considered a “projected surface,” while the bottom portion is considered a “recessed surface,” since these limitations are broad and contain no functionality).

Kawaguchi does not teach wherein a recessed portion of the projected and recessed surface is a hollow provided correspondingly to the sensing section.

However, Onumura (Fig. 12d) teaches the concept of a support structure that is hollow (e.g., Structure 3’ may have a hollow interior; par. 0098).  In the combined invention, the bottom element of structure 310 of Kawaguchi would have a hollow interior.  The claim limitations would therefore be achieved. 

. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Sun, US 2009/0135151. 

Regarding Claim 13, Kawaguchi teaches the sensor according to claim 1, but does not teach wherein the total thickness of the metal layer is 30 µm to 1 mm, and the thickness of the metal layer in the region is 10 to 100 um.

However, Sun teaches the concept of a metal layer that is 10 µm (par. 0031).  In the combined invention, the metal film 12 of Kawaguchi would be 10 µm.  The total thickness of the metal layer and thickness of the metal layer in the region, as defined in claim 1, would be 10 µm.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kawaguchi with the above teachings of Sun.  Sun suggests that a 10 µm thickness for a metal layer provides maximum functionality without being too thick (par. 0031).  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.